Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one
invention only or to a group of inventions so linked as to form a single general inventive
concept (“requirement of unity of invention’). Where a group of inventions is claimed in a
national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single
general inventive concept shall be made without regard to whether the inventions are
claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said
process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
2.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
Group I, claim(s) 25-28, 30, 33, 34, 36-39, 44-45 and 55-56, drawn to a method for identifying an agent for treating cancer wherein culturing patient-derived tumor cell spheroids in a 3D microfluidic device are employed.
Group II, claim(s) 49-50 and 52-53, drawn to a microfluidic device.

This application contains claims directed to more than one species of the generic
invention. These species are deemed to lack unity of invention because they are not so
linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:

A.	Claims 25-28, 30, 33, 34, 36-39, 44-45, 49-50 and 52-56 are generic to or drawn to multiple types of patient-derived tumor cells. Elect one type single tissue of origin for further examination.

B.	Claims 25-28, 30, 33, 34, 36-39, 44-45, 49-50 and 52-56 are generic to or drawn to use or presence of multiple biocompatible gels. Elect one gel by all ingredients therein for further examination. To satisfy this election, the species should be by name or structure, not genera. For example, ECM component is not a valid election but fibronectin is.

C.	Claims 25-28, 30, 33, 34, 36-39, 44-45, 49-50 and 52-56 are generic to or drawn to use or presence of multiple types of tumor samples defined by the composition that proteolyzed the sample. Elect all ingredients of this composition for further examination. As in the case above, genera cannot satisfy this election requirement, the name and or structure of each component must be given. For example, corticosteroid does not satisfy this election but a species thereof would.

D.	Claims 25, 27, 30, 33, 37, and 55-56 are generic to or drawn to multiple ways
to measure a change in the presence of agent or a signal. Elect one type of
measure/signal from claim 27 and then a species thereof from claim 30, 33, 35, or 37. If
an analyte is measured, select the type of molecule and a species thereof such as
cytokine and a species thereof.

E.	Claims 38-39 are drawn to a first test agent. Elect one by type of agent and a
species thereof. 

F.	Claims 44-45 are drawn to a second test agent. Elect one by type of agent and a
species thereof. 

3.	Applicant is required, in reply to this action, to elect a single species to which the
claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims
subsequently added. An argument that a claim is allowable or that all claims are generic
is considered non-responsive unless accompanied by an election.

4.	Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which are written in dependent form or otherwise require
all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 25, 36, 44, 49-50, 52-53, and 55-56.

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or
corresponding special technical features for the following reasons:


5.	I-II lack unity of invention because even though the inventions of these groups
require the technical feature of a 3D microfluidic device, this technical feature is not a
special technical feature as it does not make a contribution over the prior art in view of
Kamm (US2011/0159522, published 06/30/2011, on ISR). Kamm teaches a device for the study of 3D biological responses (0007). Their devices are 3D microfluidic devices (0009-0031 and Figure 1). Cells can be placed in a 3D scaffold on their device (Figure 22b and 0030). Thus, Kamm clearly teaches the unifying special feature of the instant claims meaning said feature cannot add to the prior art. Thus, unity between the groups/species is broken leaving them subject to this restriction/election requirement.

6.	The examiner has required restriction between product or apparatus claims and
process claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims
that include all the limitations of the allowable product/apparatus claims should be
considered for rejoinder. All claims directed to a nonelected process invention must
include all the limitations of an allowable product/apparatus claim for that process
invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the
product/apparatus claims and the rejoined process claims will be withdrawn, and the
rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. 

Thus, to be allowable, the rejoined claims must meet all criteria for patentability
including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the
elected product/apparatus are found allowable, an otherwise proper restriction
requirement between product/apparatus claims and process claims may be maintained.
Withdrawn process claims that are not commensurate in scope with an allowable
product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order
for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to
do so may result in no rejoinder. Further, note that the prohibition against double
patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LISA COOK, whose telephone number is
(571 )272-0816. The examiner works a flexible schedule but can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816

/LISA V COOK/Primary Examiner, Art Unit 1642